Citation Nr: 0607829	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  03-05 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for cold injury to 
the right foot with chronic cold intolerance, nail loss, and 
sensation loss, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for cold injury to 
the left foot with chronic cold intolerance, nail loss, and 
sensation loss, currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for blood clots, 
pulmonary emboli, and phlebitis as secondary to the service-
connected bilateral cold injuries to the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

This veteran had active military service from May 1952 to 
January 1956.

The issues on appeal were last before the Board of Veterans' 
Appeals ("Board") in June 2005 when they were remanded to 
the Appeals Management Center ("AMC") for compliance with 
applicable law relative to VA's duty to notify the veteran of 
what evidence would substantiate his claims, as well as for 
further development of the evidence.

The appeal is again REMANDED to the AMC.  VA will notify you 
if further action is required on your part.


REMAND

As noted in the Introduction, these matters were previously 
before the Board in June 2005.  At that time, the veteran's 
claims for entitlement to increased evaluations for bilateral 
cold injuries to the feet and entitlement to service 
connection for blood clots, pulmonary emboli, and phlebitis 
as secondary to the service-connected bilateral cold injuries 
to the feet were remanded for further development.

The Court of Appeals for Veterans Claims ("Court") has 
specifically mandated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon VA a concomitant 
duty to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board, itself, 
errs in failing to ensure compliance.  Id.

A Deferred Rating Decision was issued on August 29, 2005 
which stated that the case was not ready to rate pursuant to 
the Remand portion of the June 2005 BVA Decision/Remand.  It 
was noted that the veteran was to be provided with a VCAA 
letter; records from the Social Security Administration were 
to be requested; and the  veteran was to be afforded a VA 
examination.  None of these tasks were completed, but the 
case was returned to the Board for adjudication, in violation 
of Stegall, supra.

Accordingly, the case is REMANDED again for the following 
action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002)and any other 
applicable legal precedent, by issuing a 
VCAA notice letter.  Such notice should 
specifically apprise the veteran of the 
evidence and information necessary to 
substantiate his claims of entitlement to 
increased ratings for bilateral cold 
injuries to the feet and service 
connection for blood clots, pulmonary 
emboli, and phlebitis, and inform him of 
who bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The AMC should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
bilateral cold injuries to the feet, blood 
clots, pulmonary emboli, and phlebitis 
since service.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All private medical 
records should be requested directly from 
the health care providers.  Regardless of 
the veteran's response, the AMC should 
obtain all outstanding VA treatment 
reports.  All information, which is not 
duplicative of evidence already received, 
should be associated with the claims file.

3.  If the AMC is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claims.  38 
U.S.C.A § 5103A(b)(2) (2002).

4.  The AMC should obtain all records from 
the Social Security Administration, to 
include all awards of disability benefits 
and any underlying records used in 
reaching the determination.


5.  The AMC should arrange for a VA 
examination of the veteran by an 
appropriately qualified physician or other 
available appropriate medical specialist, 
including on a fee basis if necessary, for 
the purpose of ascertaining the nature and 
etiology of any blood clots, pulmonary 
emboli, and phlebitis, which may be 
present, and the severity of the service-
connected bilateral cold injuries to the 
feet.

The claims file and a separate copy of 
this remand AND the June 2005 remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies must be 
conducted.

Blood Clots, Pulmonary Emboli, and 
Phlebitis

It is requested that the examiner provide 
an opinion to the following:  (1) whether 
the veteran currently has blood clots, 
pulmonary emboli, and phlebitis; and (2) 
if so, whether they are proximately due 
to, or the result of, the service-
connected bilateral cold injuries to the 
feet with chronic cold intolerance, nail 
loss, and loss of sensation.  The examiner 
is asked to provide complete rationale for 
all opinions expressed.

Cold Injuries to the Left and Right Feet

It is requested that the examiner provide 
an opinion as to the extent of amputation 
of the right and left great toes.  The 
examiner is also asked to state whether 
there have been any complications such as 
squamous cell carcinoma at the site of any 
cold injury scar, or peripheral 
neuropathy.  The examiner should state 
whether the veteran is diagnosed with any 
residual effects of cold injuries, to 
include Raynaud's phenomenon or muscle 
atrophy.  The examiner should be provided 
with copies of the rating criteria for 
diseases of the arteries and veins set 
forth in diagnostic codes 7101 through 
7123.  The examiner is asked to provide 
complete rationale for all opinions 
expressed.

6.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination report 
and required medical opinions to ensure 
that they are responsive to and in 
complete compliance with the directives of 
this remand and if they are not, the AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claims of entitlement to 
service connection for blood clots, 
pulmonary emboli, and phlebitis, and 
entitlement to higher evaluations for cold 
injuries to the left and right feet with 
chronic cold intolerance, nail loss, and 
loss of sensation, each currently 
evaluated as 30 percent disabling.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


